DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grosse-Bley et al. (US 8,528,386 B2).
Regarding claim 1, Grosse-Bley et al., herein Grosse-Bley, discloses a method for determining a relative orientation of a gas leak relative to a sniffer leak detector which comprises a handpiece (10) with a sniffer probe (13) and a test gas inlet (20), a reference gas inlet (21) disposed at the handpiece (10) remote from the test gas inlet (reference gas inlet 21 is separate and therefore remote from measurement gas inlet 20), a gas analyzer (25), and a switching valve (22), wherein the switching 
Regarding claims 2-6, Gross-Bley discloses wherein by a change in the differential signal, a relative direction of a gas leak to be localized relative to the orientation of the handpiece is deduced (an operator would deduce a relative direction 
Regarding claims 7-9 and 12, Grosse-Bley discloses wherein the orientation of the handpiece (14) is evaluated as an indication of a relative position of the leak to be localized if the differential signal is maximum or minimum (the orientation of handle 14 indicates a relative position of a leak for all signals from gas analyzer 25, including a maximum or minimum); wherein a leak to be localized is assumed to be disposed on a geometric axis passing through the test gas inlet (20) and through the reference gas inlet (21) if the differential signal is maximum or minimum (a leak can be assumed to be on a geometric axis passing through measurement gas inlet 20 and reference gas inlet 21 for any signal from gas analyzer 25, including a maximum or minimum); wherein a leak to be localized is assumed to be disposed on a geometric axis which is traverse to an axis including the test gas inlet (20) and the reference gas inlet (21) if the differential signal is approximately or equal to zero (if there is no difference between signals of gas analyzer 25 for measurement gas inlet 20 and . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosse-Bley et al. (US 8,528,386 B2) in view of Bohm et al. (US 7,159,445 B2).
Regarding claim 10, Grosse-Bley discloses the invention as set forth above.
Gross-Bley is silent on a position or acceleration sensor.
Bohm et al., herein Bohm, teaches a sniffer leak detector (figs. 1-3) wherein by means of a position sensor or an acceleration sensor (16), a position or a change in position of the sniffer leak detector is detected and taken into account when determining a position of the leak (acceleration sensor 16 detects movements of handpiece 2 which is at least a change in position of the sniffer leak detector; c. 4, ll. 62-65).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Grosse-Bley with the acceleration sensor of Bohm to allow the leak detector to easily enter and exit a standby mode (c. 1, ll. 30-34).
11, Grosse-Bley in view of Bohm disclose the invention as set forth above, and Bohm further discloses wherein a position of the sniffer leak detector is detected and its temporal course is recorded (signals from accelerometer 16 over time must be recorded to remove the leak detector from a standby mode and also to suppress interfering signals; c. 1, ll. 32-37)
Although Grosse-Bley in view of Bohm are silent on correlating the position and movement data from the accelerometer with the signal from the gas analyzer, it is well known in the art of measuring and testing devices to store sensor signals for analysis.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Grosse-Bley in view of Bohm to compare the position and movement data from the accelerometer with the gas analyzer data to improve the accuracy of the leak detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852